
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1420
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mr. Hastings of
			 Florida (for himself, Ms. Wasserman
			 Schultz, Mr. Stark, and
			 Mr. Conyers) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the Convention on International
		  Trade in Endangered Species of Wild Fauna and Flora on its 35th
		  anniversary.
	
	
		Whereas the Convention on International Trade in
			 Endangered Species of Wild Fauna and Flora (the Convention) was concluded on
			 March 3, 1973, with the United States as an original signatory nation, and
			 entered into force on July 1, 1975;
		Whereas 175 nations are now party to the
			 Convention;
		Whereas the Convention aims to ensure that international
			 trade in wild plants and animals does not threaten their survival;
		Whereas the Convention both recognizes and provides the
			 basis for international cooperation in the control of international trade to
			 ensure species’ survival;
		Whereas the international wildlife trade is estimated to
			 be worth billions of dollars per year and to involve hundreds of millions of
			 plants and animals and derived products such as food products, leather and fur,
			 ornamentals, medicinal, and timber;
		Whereas high levels of exploitation of and trade in wild
			 animals and plants, together with other factors such as habitat loss, are
			 capable of bringing some species close to extinction;
		Whereas parties to the Convention have an international
			 obligation and responsibility to protect endangered animals and plants
			 worldwide;
		Whereas it is widely accepted that adherence to protective
			 measures adopted by the parties to the Convention has benefitted the
			 conservation of animals and plants;
		Whereas nearly 5,000 species of animals and 28,000 species
			 of plants are protected by the Convention against over-exploitation through
			 international trade;
		Whereas the species covered by the Convention are listed
			 in 3 appendices, according to the degree of protection they need;
		Whereas species listed on appendix I of the Convention are
			 threatened with extinction and are or may be affected by international
			 trade;
		Whereas international commercial trade in species and
			 products made with species listed on appendix I is permitted only in
			 exceptional circumstances;
		Whereas appendix II includes species that are not
			 necessarily threatened with extinction but that may become so unless trade is
			 closely controlled;
		Whereas appendix III is a list of species included at the
			 request of a party that already regulates trade in the species and that needs
			 the cooperation of other countries to prevent unsustainable or illegal
			 exploitation;
		Whereas the parties of the Convention meet every 2 to 3
			 years at the Conference of the Parties to review the status of species in
			 danger of extinction and to establish trade restrictions with respect to
			 endangered species;
		Whereas 15 meetings of the Conference of the Parties have
			 been held since 1976;
		Whereas the 15th meeting of the Conference of the Parties
			 was held in March 2010;
		Whereas between 1979 and 1989, more than 600,000 African
			 elephants were killed for their ivory, cutting the continent’s population in
			 half;
		Whereas poaching still continues with an estimated 38,000
			 elephants killed annually and 23.2 tons of poached ivory seized since
			 2007;
		Whereas proposals to downlist elephant populations in
			 Tanzania and Zambia from appendix I to appendix II were rejected at the 15th
			 meeting of the Conference of the Parties;
		Whereas as sea ice declines, polar bears will not be able
			 to adapt to a terrestrial-based life resulting in increased mortality, reduced
			 reproduction, increased human-bear conflicts, and overall drastic decline of
			 populations;
		Whereas a proposal to move the polar bear from appendix II
			 to appendix I was rejected at the 15th meeting of the Conference of the
			 Parties;
		Whereas the spiny dogfishes, scalloped hammerhead, great
			 hammerhead, smooth hammerhead, sandbar, dusky, porbeagle, and whitetip sharks
			 have been severely depleted with declines as high as 99 percent in some areas
			 as a result of the high demand for their fins or meat;
		Whereas four proposals to include these eight sharks on
			 appendix II were rejected at the 15th meeting of the Conference of the
			 Parties;
		Whereas overfishing, both legal and illegal, increased
			 consumer demand, and inadequate enforcement of infractions have led to
			 historically low populations of northern and Atlantic bluefin tuna;
		Whereas a proposal to include the bluefin tuna in appendix
			 I was rejected at the 15th meeting of the Conference of the Parties; and
		Whereas July 1, 2010, will mark the 35th anniversary of
			 the Convention: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the Convention on
			 International Trade in Endangered Species of Wild Fauna and Flora on its 35th
			 anniversary;
			(2)recognizes the
			 important contributions that the Convention has made in regulating
			 international trade in endangered species and protecting endangered species
			 worldwide;
			(3)recognizes the
			 increasing importance of the Convention in addressing multiple and compounding
			 threats on species and ecosystems arising from over-exploitation, habitat loss,
			 invasive species, disease, and the effects of climate change;
			(4)applauds the
			 Convention’s recent leadership in reaffirming strong protections for the
			 African elephant, and other endangered species;
			(5)urges renewed,
			 expanded, and accelerated commitments to the Convention by all Parties to
			 ensure and enhance the Convention’s contribution to species conservation
			 through appropriate controls of international wildlife trade;
			(6)urges the United
			 States delegation to the Convention to utilize international cooperation to
			 encourage other Parties to the Convention to collaborate effectively to curb
			 excessive exploitation of species for international trade; and
			(7)urges the
			 Convention to adopt stronger protections for the polar bear, sharks, bluefin
			 tuna, and other endangered species at the 16th meeting of the Conference of the
			 Parties in 2013.
			
